IN THE COMMONWEALTH COURT OF PENNSYLVANIA


EJR Properties, LLC,             :
                                 :
                      Petitioner :
                                 :
           v.                    : No. 140 C.D. 2021
                                 : Submitted: August 27, 2021
Bronislaw Malczuk (Workers’      :
Compensation Appeal Board),      :
                                 :
                      Respondent :



BEFORE:         HONORABLE RENÉE COHN JUBELIRER, Judge1
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE MICHAEL H. WOJCIK, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                              FILED: February 22, 2022



                EJR Properties, LLC (Employer) petitions this Court for review of the
February 18, 2021 order of the Workers’ Compensation Appeal Board (Board),
which affirmed the April 20, 2020 decision and order of the Workers’ Compensation
Judge (WCJ), granting the claim petition of Bronislaw Malczuk (Claimant) under
the provisions of the Workers’ Compensation Act (Act).2 After careful review, we
affirm.


       1
          This case was assigned to the opinion writer before January 7, 2022, when Judge Cohn
Jubelirer became President Judge.

       2
           Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4, 2501-2710.
               The relevant facts as found by the WCJ are as follows. On September
1, 2018, Claimant sustained a work-related injury during the course of his
employment with Employer, when Claimant fell down several steps of the
condominium building where he was working on St. Croix, in the U.S. Virgin
Islands, where he was performing construction renovation work in the aftermath of
hurricane damage. Reproduced Record (R.R.) at 18a. Claimant testified that the
injury occurred when he was replacing accordion doors in the condominium, slipped
on steps while he was carrying the doors, and struck his right knee and elbow. Id.
at 18a-19a. Claimant informed his onsite foreman, Bogdan Shusko (Bogdan),3 of
his injuries, and Bogdan took Claimant to the store where Claimant obtained a knee
brace and pain medication to treat his knee injury, but otherwise Claimant received
no medical treatment on St. Croix. Id. at 19a. Claimant continued to work for
Employer on St. Croix from September 1, 2018, through November 27, 2018, at
which time he left St. Croix to seek treatment for his knee pain and swelling. Id.
Claimant has not returned to work since November 27, 2018. Id. Claimant then
traveled to his native country of Poland, where he received arthroscopic knee surgery
on December 28, 2018, after which he returned to the United States (U.S.). Id.
Claimant filed a claim petition on March 15, 2019, alleging that he sustained a right
knee internal derangement and aggravation of degenerative joint disease (DJD), and
Employer filed denials on April 15, 2019, and April 24, 2019. Hearings were held
before the WCJ on April 8, 2019, and September 25, 2019.
               With respect to his claim petition, Claimant testified both live and via
deposition through a Polish language interpreter because of his limited English
language proficiency. Claimant also presented the deposition testimony of Dr.


      3
          The parties, the WCJ, and the Board refer to Bogdan Shusko as Bogdan in the record.
                                               2
Robert Mauthe (Claimant’s expert). In opposition to the claim petition, Employer
presented testimony from Employer’s owner, Ireneusz Lubaczewski (Owner),
through a Polish language interpreter, as well as the deposition testimony of Dr. John
Duda (Employer’s expert).
             The WCJ summarized at length and in detail the testimony of all
witnesses and made the following relevant findings:

             23. The testimonies of [] Claimant and Employer’s fact
             witness[, Owner,] have been reviewed and considered in
             their entirety. The testimonies are competent with the
             greater weight for persuasion given the testimony of []
             Claimant.

                  When the testimony of Employer fact witness[,
             Owner,] conflicts and/or disagrees with the testimony of []
             Claimant it is particularly rejected as not credible.

                   The undersigned had the opportunity to observe the
             demeanor of [] Claimant as well as that of the Employer
             fact witness. The greater weight of persuasion is given the
             testimonies of [] Claimant that are found to be credible.

                    The undersigned credits the content of the
             interpreter’s translation of Exhibit (C-8) and particularly
             rejects [Owner’s] testimony regarding the translation as
             not credible.

                     [] Claimant’s credibility is supported by his
             observed demeanor and in part by his work ethic in that
             despite complaints of pain in his right knee and its onset
             [on] September 1, 2018, he continued to work until he
             could not stand the pain anymore. [] Claimant credibly
             testified of the phone conversations that he had with
             [Owner] during which he made [Owner] aware of his
             September 1, 2018 fall and onset of symptoms. []
             Claimant’s credibility is further supported by the
             testimony of [Claimant’s expert’s] review of medical
             records and examination of [] Claimant and that there was
             no medical evidence [that] Claimant was unable prior to
                                          3
September 1, 2018, to do the construction work [that] he
was assigned [while] working for [] Employer . . . .

24.      The testimonies of [Claimant’s expert] and
[Employer’s expert] have been reviewed and considered
in their entirety and found to be competent with the greater
weight for persuasion given the testimony of [Claimant’s
expert] whose testimony is found to be credible. When the
testimony of [Employer’s expert] conflicts and[/]or
disagrees with the testimony of [Claimant’s expert,] it is
particularly rejected as not credible.

        [Employer’s expert’s] testimony is particularly
rejected as not credible, namely his impression based on
[a] history [that] Claimant might have sustained a non-
displaced lateral condylar fracture of the proximal right
lateral tibia plateau as a result of the September 1, 2018
fall. (emphasis added.) . . . [Employer’s expert’s] opinion
[that] Claimant is fully recovered from the September 1,
2018 injury is particularly rejected as not credible.

       The diagnosis and opinions of [Claimant’s expert]
are particularly credible supported by his review of
medical records including operative reports and diagnostic
[magnetic resonance imaging (MRI)], his reliance o[n] the
credible history and onset of symptoms in his knee
September 1, 2018, and ongoing, with [] Claimant’s
history consistent with the medical records and
[Claimant’s expert’s] observations on physical
examination with clinical findings. [Claimant’s expert’s]
credibility is supported by his training and experience
licensed to practice medicine in the Commonwealth of
Pennsylvania with an active clinical practice seeing
patients, 70% of his practice involves treating surgical or
non-surgical pain.

25. [] Claimant on September 1, 2018 was injured while
in the course of employment and related thereto while
employed by Employer[.] The nature of the injury is a
non-displaced lateral condylar fracture of the proximal
right lateral tibia plateau and traumatic injury
superimposed on pre[-]existing osteoarthritis requiring

                             4
            surgery [on] December 28, 2018. The Employer had
            timely notice of the injury.

            26. [] Claimant due to the September 1, 2018 injury
            became temporarily totally disabled [on] November 27,
            2018, [and] ongoing.
R.R. at 29a-30a. Based on his findings, the WCJ concluded that Claimant met his
burden to receive benefits, including provision of timely notice to Employer. R.R.
at 30a.
            Employer and Claimant then both appealed the WCJ’s order to the
Board, which affirmed the WCJ’s decision. Employer argued in its appeal that the
WCJ erred in finding timely notice, that the WCJ’s decision was not supported by
substantial evidence, that the WCJ capriciously disregarded evidence, and that the
WCJ erred by accepting the interpreter’s interpretation over Owner’s interpretation
of text messages between Claimant and Owner. R.R. at 49a. Claimant argued in his
appeal that the injury description should have included lower back pain. Id.
            The Board concluded that the WCJ did not err when he found that
Claimant provided timely notice of injury to Employer, based on Claimant’s phone
calls to Employer in which Claimant indicated to Owner that he “fell down the stairs
at the worksite and hurt his knee, and that he communicated this information in the
same month that the injury occurred. The WCJ rejected [Owner’s] testimony that
he did not know Claimant was alleging a work injury until he received the [c]laim
[p]etition.” R.R. at 54a. The Board also affirmed the WCJ’s conclusions that
Claimant sustained a work injury on September 1, 2018, in the form of a non-
displaced lateral condylar fracture of the proximal right lateral tibia plateau, and
traumatic injury superimposed on pre[-]existing osteoarthritis, which required
surgery on December 28, 2018, based on Claimant’s expert’s diagnosis and opinions
as well as Employer’s expert’s opinion of Claimant’s work-related diagnosis. Id. at

                                         5
55a. The Board rejected Claimant’s appeal that his injury should also include lower
back pain, because Claimant presented no medical evidence that the back pain was
work related. Id. The Board also affirmed the WCJ’s determination of Claimant’s
date of disability as of November 27, 2018, and ongoing, based on Claimant’s and
Owner’s testimony that Claimant ceased working on that date. Id. The Board
disagreed with Employer’s argument that the WCJ erred by accepting the
interpreter’s interpretation of text messages between Claimant and Employer, where
the interpreter was not a fact witness but who was duly sworn to interpret testimony
at the hearing without objection. Id. The Board further found that Employer’s
objection to the interpreter’s interpretation of the text messages did not concern an
objection to any specific word, phrase, or sentence, but concerned whether the
second page of texts were texted on a different day than the first page of texts, and
Employer failed to explain why Owner’s interpretation was more credible. Id. at
56a. Therefore, the Board found that the WCJ did not err when he concluded that
Claimant met his burden to prove that he was entitled to benefits under the Act,
including the notice requirements in Sections 311, 312, and 313 of the Act, 77 P.S.
§§631, 632, and 633. Employer then petitioned our Court for review.4, 5




       4
          Claimant did not petition this Court for review of the WCJ’s description of injury. In
addition, we denied Employer’s request for supersedeas in an Order dated June 3, 2021, docketed
at No. 140 C.D. 2021.

       5
         Our scope of review in a workers’ compensation appeal is limited to determining whether
an error of law was committed, whether constitutional rights were violated, or whether necessary
findings of fact are supported by substantial evidence. Bloom v. Workmen’s Compensation Appeal
Board (Keystone Pretzel Bakery), 677 A.2d 1314, 1318 n.4 (Pa. Cmwlth. 1996). Substantial
evidence means such relevant evidence as a reasonable mind might accept as adequate to support
a conclusion. Bethenergy Mines, Inc. v. Workmen’s Compensation Appeal Board (Skirpan), 612
A.2d 434, 436 (Pa. 1992).
                                               6
             Employer presents five questions for our review. Employer argues that:
(1) the WCJ erred in finding that Claimant provided adequate and timely notice of
injury to Employer; (2) the WCJ erred in finding that Claimant became disabled on
November 27, 2018, and ongoing; (3) the WCJ erred in how he described Claimant’s
knee injury; (4) the WCJ erred in permitting the interpreter to testify regarding the
interpretation of text messages between Claimant and Employer; and (5) the WCJ
failed to issue a reasoned decision.
             As we review the foregoing issues presented by Employer, we are
mindful that in workers’ compensation cases, the “WCJ is the ultimate fact-finder
who must determine credibility and evidentiary weight. In this role, the WCJ freely
evaluates the evidence offered and can accept or reject any [witnesses’] testimony,
in whole or in part, including that of medical witnesses.” Davis v. Workers’
Compensation Appeal Board (City of Philadelphia), 753 A.2d 905, 909 (Pa.
Cmwlth. 2000). As this Court further stated, “[w]hile this Court can and should
consider the competency and sufficiency of evidence presented before a WCJ, the
WCJ’s assessment of witness credibility is not subject to our review on appeal.” Id.
We further observe that the party who prevailed before the WCJ is entitled to the
benefit of all favorable inferences that can be drawn from the evidence. Krumins
Roofing & Siding v. Workmen’s Compensation Appeal Board (Libby & State
Workmen’s Insurance Fund), 575 A.2d 656, 659 (Pa. Cmwlth. 1990)
             To prevail on a claim petition, a claimant “has the burden of proving all
elements necessary to support an award of benefits. This includes proving that the
claimant gave the employer timely notice of the injury.” Gahring v. Workers’
Compensation Appeal Board (R and R Builders), 128 A.3d 375, 380 (Pa. Cmwlth.
2015) (internal citations omitted). The question of whether a claimant has provided


                                          7
timely and adequate notice of injury to the employer “presents a mixed question of
fact and law. . . . As this issue is significantly fact driven, great deference is to be
given to the lower tribunal’s determinations.” Gentex Corporation v. Workers’
Compensation Appeal Board (Morack), 23 A.3d 528, 534 (Pa. 2011).
             Employer first argues that the WCJ erred in finding and concluding that
Claimant provided adequate and timely notice of his injury to Employer as required
by Sections 311, 312, and 313 of the Act. Section 311 of the Act requires, in relevant
part, that the employee provide notice of injury to the employer within 120 days of
injury, or no compensation shall be allowed. 77 P.S. §631. Section 312 of the Act
requires that this notice “shall inform the employer that a certain [employee]
received an injury, described in ordinary language, in the course of his employment
on or about a specified time, at or near a place specified.” 77 P.S. §632. Section
313 of the Act requires, in relevant part, that this notice “may be given to the
immediate or other superior of the [employee], to the employer, or any agent of the
employer regularly employed at the place of employment of the injured employe.”
77 P.S. §633.
             Employer faults the WCJ’s decision for not stating the reasons why he
accepted certain evidence or rejected conflicting evidence, such as Owner’s
testimony regarding notice, and an affidavit submitted by Employer’s insurer
(Shadle affidavit) which stated that Employer had notice of Claimant’s injury on
March 15, 2019, when Claimant filed his claim petition. R.R. at 363a. Employer
also faults the WCJ for failing to make findings on whether Claimant’s notice to
Bogdan was notice to Employer’s agent, when Owner testified that Bogdan was not
employed by Employer, but Owner admitted that he never told Claimant that Bogdan
was employed by another contractor. Id. at 86a, 100a. In support, Employer cites


                                           8
Gribble v. Workers’ Compensation Appeal Board (Cambria County Association for
the Blind), 692 A.2d 1160 (Pa. Cmwlth. 1997), which held that a claimant failed to
provide an employer with adequate notice when he informed the employer that he
had injured his back, but not that the injury was work related. In Gribble, the
claimant informed his employer that “he was unable to work due to his back pain.
He did not inform the [e]mployer that his back pain was due to an injury incurred
during the course of his employment ….” Id. at 1162. Employer argues that
Claimant’s notice to Bogdan, who supervised Claimant’s on-site work but who was
not employed by Employer, fails to satisfy Section 313 of the Act, which permits
notice to Employer’s agent. Employer also objects to the WCJ’s failure to credit the
Shadle affidavit which confirms the date of notice to Employer as March 15, 2019,
thus rendering Claimant’s notice untimely under Section 311 of the Act.
            Claimant responds that the WCJ did not err in finding that he provided
timely and adequate notice of injury to Employer, based on his telephone calls
directly to Employer in the month following the injury, and based on the text
messages between Claimant and Employer.         Claimant responds that the WCJ
credited Claimant’s testimony over Owner’s testimony, and where Owner’s
testimony conflicts or disagrees with Claimant’s testimony, the WCJ particularly
rejected Owner’s testimony, and that these credibility determinations may not be
reweighed on appeal.     Claimant further responds that the WCJ credited the
interpreter’s interpretation of text messages between Employer and him, and
specifically rejected Owner’s testimony regarding his interpretation of those text
messages, and that this credibility determination may not be reweighed on appeal.
            The first text message, which Claimant sent to Owner in Polish on
September 11, 2018, was translated into English as follows:


                                         9
            I-I have an appointment on the 29th with an orthopedist
            that-that I twisted on the steps when Bogdan was still here.
            The knee is like a balloon. I have something to-a device
            that helps a little bit, but I still feel pain. Ask Bogdan or
            Mike[, another on-site foreman,] when it happened. The
            work on the roof, I keep straining the knee even more.

R.R. at 127a, 284a.
            A second text message exchange, which was also in Polish and
occurred on an unknown date after Owner received the first text, was translated into
English as follows:

            [From Claimant to Owner:] I have to go and see a doctor.
            And I have to fly to see a doctor, I sent you a text message
            three weeks ago that I have a problem with my knee.

            [From Owner to Claimant:] I will not discuss it with you.
            I think I’m treating you more than seriously. I should send
            you a report with everything with which we now have
            problems. Just yesterday there were three hydraulic leaks,
            doors that you installed, they all need to be correct, et
            cetera.
R.R. at 128a-29a, 285a. Although Owner testified that he received and sent these
messages, Owner testified that his response in the second text message was not
directed at Claimant’s work-related injury, and that Owner “never thought [that
Claimant] was injured at work.” Id. at 142a-43a.
            As to Employer’s first issue, we discern no error in the WCJ’s finding
that Claimant provided adequate and timely notice to Employer. The WCJ credited
Claimant’s testimony regarding the phone calls that he made to Owner informing
Owner of his work-related knee injury in the month following the injury, and the
WCJ credited Claimant’s testimony and the interpreter’s translation of the text
messages between Claimant and Owner.          We cannot review these credibility
determinations on appeal. The “WCJ is the ultimate fact-finder, who must determine
                                         10
the credibility and weight of [witnesses’] testimony, in which the WCJ is free to
accept or reject [witnesses’] testimony, in whole or in part, including that of medical
witnesses.” Davis, 753 A.2d at 909. “Although this Court can and should assess the
competency and sufficiency of witness testimony, it may not review on appeal a
WCJ’s assessment of witness credibility.” Id.
             We also note that our Supreme Court has held that questions regarding
notice present a “mixed question of fact and law,” and that because notice questions
are “significantly fact driven, great deference is to be given to the lower tribunal’s
determinations.” Gentex, 23 A.3d at 534. “[M]ultiple communications between an
injured employee and an employer may be considered in determining whether an
injured employee has provided notice to his or her employer sufficient to satisfy
Section 312.” Id. at 537. Further, “consistent with the humanitarian purposes of the
Act, we made clear that even imperfect notice can satisfy Section 312.” Id. at 535.
             Although Employer argues that the WCJ erred in rejecting Owner’s
testimony that he did not know Claimant’s knee injury was work related, we discern
no such error. The WCJ found that Claimant’s phone calls to Owner, along with
their text message exchanges, satisfied the notice requirements of Section 312 of the
Act, when Claimant communicated to Owner, who was his employer, that Claimant
suffered an injury to his right knee while working at his place of employment on
September 1, 2018, when he fell down steps while carrying accordion doors that he
was replacing.     The fact that Claimant’s notice came through a series of
communications with Owner, or that Claimant failed to provide a specific diagnosis
for his knee injury, does not render Claimant’s notice inadequate. Gentex, 23 A.3d
at 534, 537. In Workmen’s Compensation Appeal Board v. Potomac Edison of
Pennsylvania, 350 A.2d 914, 916 (Pa. Cmwlth. 1976), our Court held that notice


                                          11
was sufficient when a claimant informed her supervisor that she felt a pain in her
neck as she was getting out of the truck she used to perform her meter reading duties,
and that she could not continue working that day. Here, Claimant’s notice is legally
adequate, and it provided more details than the notice in Potomac Edison.
             We further conclude that Employer’s reliance on Gribble, 692 A.2d at
1162, is misplaced because, here, the WCJ did not make any findings that Claimant
provided notice to Bogdan as Employer’s agent, but that Claimant communicated
directly with Owner.     We further discern no error in the WCJ’s rejection of
Employer’s Shadle affidavit, when the Shadle affidavit was not dated or sworn. R.R.
at 26a, 363a. Here, given the WCJ’s credibility findings and our Supreme Court’s
direction in Gentex, we conclude that the WCJ did not err in finding that Claimant
provided adequate and timely notice to Employer, satisfying the requirements of
Sections 311, 312, and 313 of the Act.
             Employer next argues that the WCJ erred when he found that
Claimant’s disability began November 27, 2018, the day that Claimant stopped
working, and ongoing. Employer argues that because Claimant’s expert did not
evaluate Claimant until September 4, 2019, Claimant failed to prove that his
disability began on November 27, 2018. Employer correctly argues that in a claim
petition, a claimant bears the burden of proving a work related injury which renders
him incapable of performing the time-of-injury job, and, if the employer asserts that
the claimant can perform some work without restrictions, the employer must prove
that suitable employment is available. Vista International Hotel v. Workmen’s
Compensation Appeal Board (Daniels), 742 A.2d 649, 654 (Pa. 1999). Employer
argues that although Claimant stopped working on November 27, 2018, in the
absence of medical testimony to confirm the date and extent of Claimant’s disability,


                                         12
Claimant failed to sustain his burden. Employer further argues that the WCJ erred
in evaluating photographs attached to Employer’s expert’s deposition, which show
Claimant performing various work activities from September 24, 2018, through
November 26, 2018. R.R. at 267a-79a. After reviewing the photographs, the WCJ
gave “greater weight for persuasion to [] Claimant’s credible testimony, particularly
pertaining to his activities from September 1, 2018, and ongoing and the right knee
pain he experienced while doing those activities.” R.R. at 29a.
             Claimant responds that the WCJ did not err, because his findings were
based on credibility determinations. Claimant contends that there is no disagreement
over the date that he stopped working, as both Claimant and Owner testified as to
the same date.    Claimant further responds that the WCJ credited Claimant’s
testimony, in which Claimant explained that he stopped working on November 27,
2018, because his knee was so painful that he could no longer work, and after which
he secured treatment and knee surgery. He notes that the WCJ also credited the
evidence indicating that he has been unable to return to his pre-injury work.
             As to Employer’s second issue, we discern no error in the WCJ’s
finding that Claimant’s disability began on the date that he stopped working,
November 27, 2018, and that his disability is ongoing. The WCJ credited Claimant’s
testimony and Owner’s testimony, when consistent with Claimant’s testimony, that
Claimant became disabled as of his last day of work with Employer, and that
Claimant remains unable to return to his pre-injury construction work. The WCJ
also credited Claimant’s expert’s testimony that Claimant became disabled due to
his right knee injury, “for which he remains symptomatic [and] not fully recovered.”
R.R. at 211a. We will not disturb the WCJ’s credibility assessments on appeal.
Davis, 753 A.2d at 909.


                                         13
             We also discern no error in the WCJ’s review of Employer’s
photographs, which show Claimant performing construction work after his injury
and before he left work to seek treatment. As our Supreme Court noted, “[d]isability
is synonymous with loss of earning power.” Vista International Hotel, 742 A.2d at
654. The photographs show that Claimant continued to work after his injury, which
is consistent with Claimant’s credited testimony that he continued to work after his
injury until the pain became too great to continue. Therefore, we find no error in the
WCJ’s conclusion that Claimant became disabled as of November 27, 2018, which
is the date on which Claimant stopped working, thereby resulting in a loss of earning
power due to his work-related knee injury.
             Employer argues in its third issue that the WCJ erred when he defined
Claimant’s injury as “a non-displaced lateral condylar fracture of the proximal right
lateral tibia plateau and traumatic injury superimposed on pre[]existing osteoarthritis
requiring surgery December 28, 2018.”           R.R. at 30a.    Employer argues that
Claimant’s expert’s primary diagnosis, related to the September 1, 2018 injury,
which was credited by the WCJ, was “right knee trauma with aggravation of
pre[]existing osteoarthritis and medial lateral meniscal tears.” Id. at 22a, 220a.
Employer’s expert’s testimony, which the WCJ rejected when in conflict with
Claimant’s expert, was that “Claimant might have sustained a non-displaced
condylar fracture of the proximal right lateral tibia plateau as a result of the
September 1, 2018 fall.” Id. at 27a, 302a (emphasis added). Employer’s expert
testified that he used the word “might” because “I was not present, I was not his
treating physician, I am not his treating physician, and it’s based on the history [that]
I have gotten from the patient, assuming that that history is accurate and correct.”
Id. at 302a. Employer argues that the WCJ erred by substituting his own description


                                           14
of injury for that of the medical witnesses. Claimant responds that the WCJ
committed no such error, because both Claimant’s expert and Employer’s expert
agreed on Claimant’s diagnosis, which the WCJ found to be credible as they were
consistent with each other.
             As to Employer’s third issue, we discern no error in the WCJ’s
description of injury, which was based on both Claimant’s expert’s and Employer’s
expert’s testimony. Although Employer correctly notes that in one part of his
testimony, Claimant’s expert described the injury as trauma to the right knee and not
a right knee fracture, Claimant’s expert testified elsewhere that he agreed with
Employer’s expert that Claimant suffered a right knee fracture. R.R. at 22a, 209a-
11a. Claimant’s expert testified that, assuming that Claimant’s description of what
happened is accurate, “[h]e did have evidence of an intrachondral fracture. He had
the arthritis. So, the mechanism of injury is consistent with trauma to the knee.” Id.
at 210a-11a. We cannot reweigh the WCJ’s credibility determinations on appeal.
Davis, 753 A.2d at 909.
             Employer argues in its fourth issue that the WCJ erred in allowing the
interpreter to testify regarding the text messages between Claimant and Employer,
when the interpreter was not a fact witness. Employer asserts that the WCJ erred in
allowing the interpreter to get involved in an argument with Employer about the
accuracy of the translation. Claimant did not respond specifically to this issue, but
responds in general that the WCJ did not err in making his findings based on
credibility determinations.
             As to this issue, we agree with the Board that the WCJ was not required
to make a credibility determination as to the interpreter, when the interpreter was not
a fact witness, but was duly sworn at the beginning of the hearing, with no objection


                                          15
from the parties. R.R. at 56a. We also agree with the Board that Employer’s
objection was not “with any specific word, phrase or sentence,” but concerned
whether the “second page of the text messages was texted on a different day” rather
than the text message on the first page. Id. Employer had the opportunity to explain
why the WCJ should credit Owner’s testimony regarding the content of the texts,
but it failed to provide any evidence of the interpreter’s bias or incompetency. Id.
Thus, we discern no error in the WCJ’s findings regarding the interpretation of text
messages between Claimant and Owner.
             Finally, in its fifth issue, Employer argues that the WCJ’s serial errors
that pervade his findings and conclusions undermine his adjudication, and that the
WCJ failed to present a reasoned decision. Claimant again responds generally that
the WCJ did not err in making his findings based on credibility determinations.
             As to this issue, we have already determined that the WCJ did not err
in his findings regarding notice, the date of Claimant’s disability, the description of
Claimant’s injuries, or his review of the interpretation of text messages between
Claimant and Owner. We note that a reasoned decision must provide an adequate
basis for appellate review, but that “the WCJ is not required to address all of the
evidence presented in a proceeding” in his written adjudication. Green v. Workers’
Compensation Appeal Board (US Airways), 155 A.3d 140, 147 (Pa. Cmwlth. 2017)
(citations omitted). To satisfy the requirement for a reasoned decision, the WCJ
“must only make findings necessary to resolve the issues raised by the evidence and
relevant to the decision.” Id. at 148. Here, because the WCJ made all necessary
findings to permit our review, we reject Employer’s argument that the WCJ failed
to present a reasoned decision.




                                          16
            For all of the foregoing reasons, we affirm the Board’s order, which
affirmed the WCJ’s decision and order granting Claimant’s claim petition.




                                     MICHAEL H. WOJCIK, Judge




                                       17
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


EJR Properties, LLC,             :
                                 :
                      Petitioner :
                                 :
           v.                    : No. 140 C.D. 2021
                                 :
Bronislaw Malczuk (Workers’      :
Compensation Appeal Board),      :
                                 :
                      Respondent :


                                ORDER


           AND NOW, this 22nd day of February, 2022, the order of the Workers’
Compensation Appeal Board dated February 18, 2021, is AFFIRMED.




                                   __________________________________
                                   MICHAEL H. WOJCIK, Judge